UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEREMIAH J. GRIFFIN,

                             Petitioner,

                      -against-
                                                                     20-CV-1833 (CM)
SUPERINTENDENT OF THE MANHATTAN
                                                                 ORDER OF DISMISSAL
DETENTION COMPLEX/ SUPERINTENDENT
OF THE OTIS BANTUM CORRECTION
CENTER,

                             Respondents.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated at Rikers Island, brings this pro se petition for a writ of

habeas corpus under 28 U.S.C. § 2241, challenging the constitutionality of his pretrial detention.

The Court denies the petition for the reasons set forth below.

       Petitioner has previously submitted to this Court a substantially similar petition

challenging his pretrial detention. That case is pending before Judge Alison Nathan of this Court

under case number 20-CV-1707 (AJN). Because this petition raises the same claims, no useful

purpose would be served by litigating this duplicate petition. Therefore, this petition is denied

without prejudice to Petitioner’s pending application under case number 20-CV-1707 (AJN).

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

       Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     March 3, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                                 2
